Citation Nr: 0115658	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  91-47 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) for temporomandibular joint (TMJ) syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1978 to March 1982.

Initially, the Board of Veterans' Appeals (Board) notes that 
while all of the development requested in the Board's 
February 1997 remand has arguably not been accomplished by 
the regional office (RO), in view of the Board's decision to 
grant the benefit sought, there can be no claim of prejudice 
or need to remand this matter pursuant to Stegall v. West, 11 
Vet. App. 268 (1998), or the newly enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A) 
(VCAA).  Consequently, the Board finds that this matter is 
ready for appellate consideration.

The Board further observes that since the Board's previous 
remand, a more restrictive version of 38 U.S.C.A. § 1151 went 
into effect on October 1, 1997.  The Board, however, will 
continue to apply the previous and more favorable version to 
the instant case.


FINDING OF FACT

Following Department of Veterans Affairs (VA) dental 
treatment in June 1982, the veteran developed TMJ syndrome, 
which was not certain or intended to result from that dental 
treatment.


CONCLUSION OF LAW

Entitlement to compensation benefits for TMJ syndrome arising 
out of VA dental treatment in June 1982 is warranted.  
38 U.S.C.A. § 1151 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court"), invalidated 38 C.F.R. 
§ 3.358(c)(3), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding section (c)(3), remained valid.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.

In determining whether such additional disability resulting 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of such existing disease 
or injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(b), (c).  The new 38 C.F.R. § 3.358(c)(3), provides 
in part: Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.

Since the veteran's appeal was pending prior to October 1, 
1997, it continues to be subject to review under the prior 
statutory language and interpretation effective prior to the 
amendments.  VAOPGCPREC 40-97.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

Despite numerous efforts to obtain the relevant VA dental 
treatment records from June 1982, the RO has been unable to 
locate those records.  The only record documenting the 
veteran's receipt of dental treatment at that time is a VA 
form containing a handwritten list of appointments which 
include appointments for June 1982.  Additionally, however, 
while the record was previously not sufficiently clear as to 
what was meant by the term "service" on this form, the 
veteran's submission of a similar form relating to treatment 
in 1989 makes it clear that the term "service" refers to 
medical appointments, which could include dental 
appointments.  Thus, with no evidence bringing into question 
the veracity of the veteran's statements regarding his 
receipt of VA dental treatment in June 1982, and giving the 
veteran every benefit of the doubt, the Board finds that both 
VA Forms together constitute evidence sufficient to document 
the veteran's receipt of VA dental treatment in June of 1982.  

VA outpatient records for the period of April 1989 to January 
1990 reflect that in April 1989, the veteran reported a 
longstanding TMJ problem, and the diagnosis was TMJ syndrome.  
The veteran was referred to the dental clinic at this time 
and received an initial evaluation in May 1989.  He was 
provided with a splint.  Thereafter, he received periodic 
evaluations relating to his use of the splint between June 
1989 and January 1990.

The veteran filed his original claim for compensation under 
38 U.S.C.A. § 1151 on January 18, 1990.

A VA medical report from April 1990 reveals the veteran's 
report of the receipt of VA dental treatment in 1982.  The 
veteran alleged that he was kept in a dental chair for 6 or 7 
hours without moving, and that during that time, he received 
a cleaning, fillings and X-rays, and care was rendered by 
more than one dentist.  Most importantly, the veteran 
asserted that during the rendering of dental care, his mouth 
was pried open for such a length of time that it was 
disabling to his jaw joints and affected mastication.  He 
also complained that jaw movement was thereafter painful and 
tender.

VA dental examination in April 1990 again revealed the 
veteran's report of dental problems following his receipt of 
extensive dental treatment in June 1982.  The prognosis for 
the veteran becoming completely asymptomatic was indicated to 
be guarded.

At the veteran's personal hearing in January 1992, the 
veteran testified that his jaw problems began following his 
receipt of VA dental treatment in June 1982 (transcript (T.) 
at p. 2).  He did not receive additional VA dental treatment 
for these problems until 1989, as he was optimistic that his 
jaw would get better (T. at p. 2).  The treatment he received 
in 1982 was routine dental care following his separation from 
service (T. at p. 5).  He denied any significant dental 
problems prior to 1982 (T. at p. 5).  In order to complete 
the VA dental treatment provided to the veteran in June 1982, 
a plug was apparently put in the veteran's mouth to help keep 
it open (T. at p. 6).

VA dental examination in August 1995 revealed the veteran's 
complaint of jaw muscle fatigue since his separation 
physical.  The diagnosis was slight anterior displaced disk 
probably due to extreme opening during a long time (dental 
procedure 1982).

A private medical report from December 1997 indicates that 
the veteran had been a dental patient of the reporting 
dentist since 1991, and that at the time of his periodic 
evaluations, there had been varying degrees of TMJ 
discomfort.


II.  Analysis

The Board has reviewed the evidence of record, which most 
importantly includes the medical opinion of the August 1995 
VA dental examiner, and notes that the examiner's opinion 
that slight anterior disk displacement was probably due to 
extreme opening during a long time (dental procedure 1982) is 
not controverted by any medical opinion to the contrary.  The 
Board also reiterates that although there is only lay 
evidence to confirm what treatment was actually rendered to 
the veteran in June 1982, the Board notes that there has also 
been no evidence which impugns the veteran's credibility, and 
the Board is satisfied that some form of dental treatment was 
rendered to the veteran in June 1982, and that the veteran is 
at least capable of providing evidence of how his body was 
treated during the course of the dental treatment rendered to 
him in June 1982.  While the VA examiner does not indicate 
that there was any fault in the administration of the subject 
dental treatment, fault is not a prerequisite for an award of 
1151 benefits as to the veteran's claim.  As was discussed 
earlier, under the law applicable to his case, even when VA 
medical care meets or exceeds the standard of care and could 
thus be found to be fault free, if there is increased 
disability which can be shown to be in any way related to VA 
care, even when that care is of the highest standard, the 
claimant prevails.

In this case, the Board finds that the August 1995 VA medical 
opinion finding disk displacement referable to prolonged 
dental treatment in 1982, the veteran's statements regarding 
the length and manner of that treatment to which a lay person 
is equipped to testify, the VA forms documenting treatment 
appointments in June 1982, and the veteran's April 1989 
history of longstanding TMJ problems given seven months prior 
to the filing of his claim in January 1990, together support 
a finding that the veteran sustained additional disability 
arising out of VA dental care received in June 1982.  In 
addition, while the record is admittedly without the actual 
treatment records relating to the June 1982 dental treatment, 
it is also without a medical opinion specifically finding 
that the disk displacement identified by the August 1995 VA 
examiner is not related to the dental care received by the 
veteran in June 1982.  Consequently, under these 
circumstances, the Board finds the current record is in 
equipoise, and under the law, where the positive and negative 
evidence for and against the claim is in approximate balance, 
the veteran prevails.  Thus, the claim must be granted.


ORDER

Entitlement to compensation benefits for temporomandibular 
joint syndrome pursuant to 38 U.S.C.A. § 1151 is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

